Appellee made a motion to dismiss the appeal on grounds, in substance: (1) That a discontinuance occurred in this court by reason of the failure to docket said cause therein by filing a certificate of appeal or transcript for a period of over two years after the appeal was taken; and (2) that the failure to file the transcript within 60 days after the signing of the bill of exceptions authorized this court to dismiss the appeal, unless good cause was shown why the transcript had not been filed.
It appears that there was jury and verdict on June 8, 1921, that the judgment thereon and that appealed from was rendered June 10, 1921 (Lewis v. Martin, 210 Ala. 401, 98 So. 635), that appeal bond was filed and approved June 25, 1921, that certificate of appeal was filed in this court June 29, 1923, and transcript filed January 7, 1924. The appeal was taken within the time prescribed by law. Code 1907, § 2856; Holmes v. Holmes, 210 Ala. 227, 97 So. 628; Pepper v. Horn, 197 Ala. 305,73 So. 46; Minge v. Smith, 206 Ala. 330, 89 So. 473; Bowe v. Pierson, 206 Ala. 250, 89 So. 711. Thereafter, was the appeal abandoned or discontinued?
The statutes (Gen. Acts 1919, p. 85; Code 1907, §§ 2855, 2856) as to taking appeals and proceedings in this court were recently considered in Holmes v. Holmes, 210 Ala. 227,97 So. 628, and Jacobs v. Goodwater Graphite Co., 205 Ala. 112,87 So. 363.
There is a well-recognized distinction between judicial and ministerial duties. The probate judge was disqualified only to discharge or perform judicial duties, in the instant probate and contest thereof. It continued to be his duty, as the probate judge of the county, to perform all merely ministerial acts, such as keeping the records, making transcripts, certifying thereto, etc. Code 1907, §§ 4626, 5419, 5421, 5439; Hayes v. Collier, 47 Ala. 726.
The reasons for the rule do not apply to ministerial acts, and it would be useless, impracticable, and inconvenient to require a special probate judge to perform all the ministerial duties arising in the case in which he is appointed.
We have carefully examined the evidence in support of and against the motion, and are of opinion that there was no waiver or discontinuance of the appeal under the facts of this case. Moreover, the delay of appellee in making his motion to dismiss the *Page 354 
appeal is a waiver of the right to dismiss. If appellant could have gotten a certificate of appeal so could appellee, yet he did not do so until after a proper certificate of appeal and the transcript were both filed. The motion to dismiss the appeal should have been made without undue delay (Street v. Street, 113 Ala. 333, 21 So. 138), which was not done by appellee. Generally, the question of dismissal is addressed to the sound discretion of this court. Rule 42, p. 1517 of Code; Collier v. Coggins, 103 Ala. 281, 15 So. 578; Jacobs v. Goodwater Graphite Co., supra; Martin Machine Works v. Miller,132 Ala. 629, 32 So. 305. This appellant will not be prejudiced by the failure of the probate judge to discharge his ministerial duties. Kimbrell v. Rogers, 90 Ala. 339, 7 So. 241; Martin Machine Works v. Miller, supra. We deny the motion to dismiss the appeal under the facts shown by the affidavits.
The motion was to strike the bill of exceptions for the reason that it was presented to Special Judge Murphree at Gadsden, and that he at that place indorsed the fact of presentation and signed the same as the bill of exceptions, as the judge presiding at the trial as special probate judge. No other bill of exceptions was ever presented to or signed by him. The bill of exceptions was not established in this court or by a justice thereof, as provided by law when such presiding judge has not signed the same, etc. Code, §§ 3021, 3022; Meade v. Meade, 210 Ala. 547, 98 So. 812; Cent. of Ga. v. Robins,209 Ala. 6, 95 So. 367.
Where it is not sought to contradict the recitals of record, but the effort is only to show that a bill of exceptions was never properly signed so as to become a part of the record, it has been uniformly held that this fact may be shown by parol; that a purported bill of exceptions is not authentic, or was not signed by the official within his territorial jurisdiction. Mauney v. Electric Construction Co., 210 Ala. 554, 98 So. 874; L.  N. R. R. Co. v. Malone, 116 Ala. 600, 22 So. 897; Ex parte Walker, 149 Ala. 637, 43 So. 130; Rainey v. Ridgeway, 151 Ala. 532, 43 So. 843; Baker v. Central of Ga. Ry. Co., 165 Ala. 466, 51 So. 796; Buck Creek Lbr. Co. v. Nelson, 188 Ala. 243, 66 So. 476; Ex parte City Bank  Trust Co., 200 Ala. 440, 76 So. 372. And it has been held that a judicial officer can only perform judicial acts within the territorial limits within which he is authorized to act as such judicial officer; and in the case of a circuit judge, his jurisdiction is coextensive with the state. Ex parte Nelson 
Kelly, 62 Ala. 376 (bill of exceptions); 4 C. J. p. 365. The settlement and signing of a bill of exceptions — that is, "determining the correctness of the bill of exceptions" — is a judicial act, or "in nature a judicial question." Hughes v. Albertville Merc. Co., 173 Ala. 559, 563, 56 So. 120; Brue v. McMillan, 175 Ala. 416, 419, 57 So. 486. See, also, 4 C. J. pp. 247, 251.
The territorial limits of the jurisdiction of a probate judge being coextensive with the boundaries of such county, such judge must perform all judicial acts within that county, or else such acts are absolutely void. Qualls v. Qualls, 196 Ala. 524,72 So. 76; Rainey v. Ridgeway, 151 Ala. 532, 43 So. 843; Hagan Bros. v. Beaty, 201 Ala. 678, 79 So. 250; Edinburgh Co. v. Peoples, 102 Ala. 241, 14 So. 656; State ex. rel. Atty. Gen. v. Tally, Judge, etc., 102 Ala. 25,15 So. 722; Brue v. McMillan, 175 Ala. 416, 57 So. 486.
The Rainey-Ridgeway Case, above cited, is similar to the case at bar. In that case by agreement a will contest had been heard by a special judge of probate in the probate court of Tallapoosa county. This special judge of probate made an order granting an extension of time for the signing of the bill of exceptions. This order being made or entered beyond the limits of Tallapoosa county, this court held that the bill of exceptions be stricken, for the reason that the judicial power and function of a probate judge is confined within the territorial limits of the county in which he is elected. The order granting the extension of time for signing the bill of exceptions was, under the law, within his discretion, and being an official act involving judicial discretion, was a judicial act; and having been made without the territorial limits of the official jurisdiction of such official, was a nullity. It follows that the instant bill of exceptions be stricken because it never became a part of the record in the case — and the motion to that end is granted.
The matters presented by the appeal, and seeking to review matters and rulings shown by the record proper, are assignments of error challenging ruling in sustaining demurrer to the ground of contest contained in plea No. 7. The record shows that (on January 3, 1921) contestants filed grounds of contest numbered one to seven, inclusive, and that the special judge sustained demurrer to the last ground. It was in the following language:
"7. Contestants specially plead further that said alleged will should not be probated for that subsequent to the execution of said alleged will the said Gaston Luther did revoke said alleged will by a writing described by the testator and attested by two witnesses in whose presence the said Gaston Luther signed said writing and who in the presence of said Gaston Luther and in the presence of each other signed said writing as attesting witnesses."
The record further shows that on the same day contestants filed grounds of contest numbered *Page 355 
6 and 7. The latter was in the following words:
"Contestants specially plead further why said alleged will and testament propounded by said Morrison Luther should not be probated, that subsequent to the alleged execution of said alleged will and testament, said Gaston C. Luther did execute a writing in the presence of two witnesses, that said Gaston C. Luther did sign said writing in the presence of said witnesses, and that said witnesses did sign their names as witnesses to said writing in the presence of said Gaston C. Luther and in the presence of each other and in said writing, a true copy of which is hereto attached as a part hereof, the said Gaston C. Luther made the following declaration. 'That said will (meaning the will offered for probate) is void as a new will has been made since that time.' And that said declaration was made by said Gaston C. Luther with the intention on his part of revoking said alleged will propounded by said Morrison Luther for probate.
"A. E. Hawkins,
"Street  Bradford,
"Attys. for contestant.
"Filed Jan. 3, 1921. W. W. Haralson Special Judge of Probate Before me, C. D. King, a notary public, personally comes G. C. Luther, who being first duly sworn deposes and says that during the month of June or July, 1920, he made a will which has been lost, destroyed or stolen. Said will was witnessed by Jim Israel, R. Y. Williams and Dr. Lee Weathington; that said will is void, as new will has been made since that time.
his
"G. C. X Luther.
mark
"Witness: C. D. King. C. T. Justice. J. Thos. Gaines, M. D.
"Subscribed and sworn to before me this 4th day of September, 1920.
"C. D. King, Notary Public."
The transcript contains that ruling, as follows:
"* * * Contestants confess said demurrers to said pleas No. 4 and No. 5. It is therefore ordered and adjudged that said demurrers be, and the same are hereby sustained, whereupon contestants file grounds of contest No. 6 and No. 7, and proponents file demurrers to said grounds No. 6 and No. 7. Upon consideration of said demurrers it is ordered and adjudged by the court that the demurrer to the grounds of contest No. 6 be and the same are hereby overruled, and that the demurrers to the grounds No. 7 of the contest be and the same are hereby sustained; whereupon the proponent files his replications to said grounds of contest Nos. 1 to 9, said replications being filed this day."
The replications described in the judgment entry as being filed "this day" were dated January 3, 1921. The record proper makes plain that the demurrer in question was directed to ground No. 7, and that the demurrer was sustained. The record does not show, however, what grounds of demurrer were assigned to said ground No. 7. In such condition of the record as to grounds of demurrer directed to said ground No. 7 and sustained, we are required to search that pleading for a proper ground that might sustain the ruling, if such ground exist. Liverpool  London  Globe Ins. Co. v. McCree, 210 Ala. 559,98 So. 880. That pleading showed a purpose of testator (affiant), G. C. Luther, to revoke the will made by him during the month of June or July, 1920, which was witnessed by Jim Israel, R. Y. Williams, and Dr. Lee Weathington, and which was lost, destroyed, or stolen. Its further averments were that said declaration, under oath, was made by testator (affiant) "with the intention on his part of revoking said alleged will propounded by said Morrison Luther for probate," and "meaning the will offered for probate." The fact that it thus declared the will revoked, instead of terms revoking in praesenti, is immaterial. The language of the statute (Code 1907, § 6174) is:
"Except in the cases provided in the preceding article, a will in writing can only be revoked by burning, tearing, canceling, or obliterating the same, with the intention of revoking it, by the testator himself, or by some person in his presence, and by his direction, or by some other will in writing, or some other writing subscribed by the testator, and attested as prescribed in the first section of this article; and when any will is burned, torn, canceled, or obliterated by any other person than the testator, his direction and consent thereto, and the fact of such burning, canceling, tearing, or obliteration, must be proved by at least two witnesses."
See Bruce v. Sierra, 175 Ala. 517, 57 So. 709, Ann. Cas. 1914D, 125.
The burden of showing revocation as provided by law was on contestants, and was sought to be set up by the instant pleading to which demurrer was sustained. Hodge v. Joy,207 Ala. 198, 92 So. 171; Allen v. Scruggs, 190 Ala. 654,67 So. 301. The words of the statute (Code 1907, § 6174), "or some other writing," are comprehensive; and the sustaining of demurrer restricted the meaning of those words, it being sufficient if the writing was in form and executed as required by statute. This effect of the statute is further emphasized in section 6175 of the Code, providing how a former will may be revived by revocation by the making of "any subsequent will or writing," evidencing, by "the terms of such revocation, that it was the intention of the testator to revive and give effect to the first will," etc.
The decree of the probate court is reversed, and the cause is remanded, for sustaining demurrer to ground No. 7. Bruce v. *Page 356 
Sierra, 175 Ala. 517, 57 So. 709, Ann. Cas. 1914D, 125.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.